
	
		I
		112th CONGRESS
		1st Session
		H. R. 1879
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2011
			Mr. Larsen of
			 Washington (for himself, Mr.
			 Dicks, Mr. Inslee,
			 Mr. Smith of Washington,
			 Mr. McDermott,
			 Mr. Grimm,
			 Mr. Keating,
			 Mr. Sires,
			 Ms. Pingree of Maine,
			 Mr. Butterfield,
			 Mr. Bishop of New York, and
			 Mr. Connolly of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To promote secure ferry transportation and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Ferry Systems Investment
			 Act of 2011.
		2.FindingsCongress finds the following:
			(1)Ferries are a
			 vital part of the United States transportation system, carrying more than
			 100,000,000 passengers annually in at least 38 States.
			(2)In many congested
			 metropolitan areas, ferries are one of the few remaining options for
			 significant transportation capacity expansion.
			(3)Ferries are the
			 sole or primary transportation connection for many island and isolated
			 communities.
			(4)Ferries provide a
			 critical emergency evacuation alternative for both large cities and remote
			 locations.
			(5)Ferries can be
			 part of an interim solution when transportation infrastructure fails. For
			 example, ferries were used to provide interim transportation after the
			 terrorist attacks in New York on September 11, 2001, disrupted train service
			 and after part of the San Francisco Bay Bridge collapsed in the Loma Prieta
			 earthquake.
			(6)Ferries offer a
			 relatively energy-efficient, environmentally friendly, and low-stress mode of
			 travel.
			(7)Almost all of the
			 largest and most important ferry services are publicly owned or provide
			 transportation at public terminals, are integrated with other transportation
			 modes, and are operated in a manner to serve the public interest.
			(8)According to the
			 Secretary of Transportation, almost 25 percent of United States ferries are 40
			 years or older and 5 percent of United States ferries are 60 years or
			 older.
			(9)Federal investment
			 in the United States ferry system is necessary because—
				(A)of the unique and
			 important role ferries play in the United States transportation system;
				(B)of the large and
			 growing need for new and replacement ferry vessels and terminals; and
				(C)ferries do not fit
			 neatly into other Federal mode-specific transportation programs.
				(10)The distribution
			 of Federal ferry funds by formula is appropriate because that method of
			 distribution would dedicate funding to the largest and most important public
			 ferry systems.
			(11)The distribution
			 of Federal ferry funds by discretionary awards is also appropriate because that
			 method of distribution would help initiate and expand ferry services throughout
			 the United States.
			3.Secretary
			 definedIn this Act, the term
			 Secretary means the Secretary of Transportation.
		4.Construction of
			 ferry boats and ferry terminal facilitiesSection 147 of title 23, United States Code,
			 is amended by striking subsections (c), (d), and (e) and inserting the
			 following:
			
				(c)Distribution of
				fundsThe funds made available to carry out this section for a
				fiscal year shall be allocated to those ferry systems and public entities
				responsible for developing ferries as follows:
					(1)Fifty percent of
				such funds shall be allocated at the discretion of the Secretary.
					(2)Fifty percent of
				such funds shall be allocated in accordance with the formula set out in
				subsection (d).
					(d)FormulaThe
				funds referred to in subsection (c)(2) shall be distributed as follows:
					(1)Fifty percent
				shall be based on the total annual number of passengers carried by a ferry
				system.
					(2)Twenty-five
				percent shall be based on the total annual number of vehicles carried by a
				ferry system.
					(3)Twenty-five
				percent shall be based on the total route miles serviced by a ferry
				system.
					(e)Funding
					(1)In
				generalThere shall be available to the Secretary from the
				Highway Trust Fund (other than the Mass Transit Account) $200,000,000 for each
				of the fiscal years 2012 through 2018 to carry out this section.
					(2)Period of
				availabilityNotwithstanding section 118(b), funds made available
				to carry out this section shall remain available until
				expended.
					.
		5.Eligibility of
			 ferries for the clean fuels grant programSection 5308 of title 49, United States
			 Code, is amended—
			(1)in subsection
			 (a)(2)(A)—
				(A)in clause (i) by
			 striking the semicolon and inserting , or ferries;; and
				(B)in clause (iii) by
			 striking the semicolon and inserting or ferries;; and
				(2)in subsection
			 (c)—
				(A)in the heading by
			 striking the period and inserting and ferries.; and
				(B)by striking the
			 period at the end and inserting or ferries..
				6.Ferry Joint
			 Program Office
			(a)Establishment
			 and purpose
				(1)EstablishmentThe
			 Secretary shall establish within the Department of Transportation a Ferry Joint
			 Program Office (in this section, referred to as the Office) for
			 the purposes described in paragraph (2).
				(2)PurposesThe
			 purposes of the Office shall be—
					(A)to coordinate
			 Federal programs affecting ferry and ferry facility construction, maintenance,
			 operations, and security; and
					(B)to promote
			 transportation by ferry as a component of the United States transportation
			 system.
					(b)FunctionsThe
			 head of the Office shall carry out the following functions:
				(1)Coordinating
			 programs related to ferry transportation carried out by the Department of
			 Transportation, including programs carried out by the Federal Highway
			 Administration, the Federal Transit Administration, the Maritime
			 Administration, and the Research and Innovative Technology Administration, and
			 such programs carried out by the Department of Homeland Security and other
			 Federal and State agencies, as appropriate.
				(2)Ensuring resource
			 accountability for programs carried out by the Secretary related to ferry
			 transportation.
				(3)Providing
			 strategic leadership for research, development, testing, and deployment of
			 technologies related to ferry transportation.
				(4)Promoting ferry
			 transportation as a means to reduce social, economic, and environmental costs
			 associated with traffic congestion.
				(5)Developing
			 energy-efficient operating models to reduce carbon emissions associated with
			 ferry transportation.
				7.National ferry
			 databaseSection 1801(e) of
			 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy
			 for Users (Public Law 109–59; 23 U.S.C. 129 note) is amended—
			(1)in paragraph (2)
			 by inserting , including any Federal, State, or local government funding
			 sources, after sources; and
			(2)in paragraph
			 (4)—
				(A)in subparagraph
			 (B) by striking and at the end;
				(B)by redesignating
			 subparagraph (C) as subparagraph (D);
				(C)by inserting after
			 subparagraph (B) the following:
					
						(C)ensure that the
				database is consistent with the national transit database maintained by the
				Federal Transit Administration; and
						;
				and
				(D)in subparagraph
			 (D), as redesignated by subparagraph (B) of this paragraph, by striking
			 2009 and inserting 2018.
				8.National Ferry
			 Transportation Institute
			(a)EstablishmentNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 award a grant to a college to establish a National Ferry Transportation
			 Institute (in this section referred to as an Institute) at the
			 college.
			(b)AdministrationThe
			 Secretary shall award and administer the grant under subsection (a) in
			 cooperation with the heads of appropriate entities of the Department of
			 Transportation and of the appropriate State transportation department, public
			 ferry transportation authorities, private ferry operators, ferry builders,
			 ferry transportation employees, and other colleges, universities, and research
			 institutes.
			(c)FunctionsThe
			 Institute—
				(1)shall—
					(A)conduct research
			 and recommend development activities on methods of improving ferry
			 transportation programs in the United States, including methods of reducing
			 wake, providing alternative propulsion, integrating use of clean, renewable
			 fuels, and testing advanced materials for use in ferry construction;
					(B)develop and
			 conduct training programs for ferry transportation system employees, United
			 States Government employees, and other individuals, as appropriate, on
			 developments, techniques, and procedures pertaining to the construction and
			 operation of ferries;
					(C)encourage and
			 assist collaborative efforts by public and private entities to preserve,
			 improve, and expand the use of ferries as a mode of transportation;
					(D)preserve, utilize,
			 and display historical information about the use of ferry transportation in the
			 United States and in foreign countries; and
					(E)develop models and
			 recommendations to enhance security on ferries and in and around ferry
			 facilities; and
					(2)may provide funds
			 from a grant under subsection (a) to a contractor or other entity to assist the
			 Institute in carrying out the functions described in subparagraphs (A) through
			 (E) of paragraph (1).
				(d)Selection
			 criteriaThe Secretary shall award the grant under subsection (a)
			 on the basis of the following criteria:
				(1)The extent to
			 which the needs of the State in which the applicant is located are
			 representative of the importance of public and private ferries to the region’s
			 transportation system, including both regional travel and long-range travel and
			 service to isolated communities.
				(2)The historical
			 importance of ferry transportation to the region in which the applicant is
			 located.
				(3)The history and
			 diversity of such region in the maritime community, including ferry
			 construction and repair and other shipbuilding activities.
				(4)The anticipated
			 growth of ferry transportation and the building of ferries in such
			 region.
				(5)The availability
			 of public-private collaboration in such region.
				(6)The demonstrated
			 research and extension resources available to the applicant to successfully
			 carry out the functions described in subsection (c).
				(e)Requirement for
			 non-Federal fundingA college may not be awarded the grant under
			 subsection (a) unless the college is able to provide 25 percent of the costs
			 associated with establishing, operating, and maintaining the Institute and the
			 research and development activities carried out by the Institute from
			 non-Federal sources.
			(f)ReportNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter, the Secretary shall submit to Congress a report on activities
			 carried out under this section, including a description of the activities
			 carried out by the Institute.
			(g)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary $5,000,000 for each of fiscal years 2012 through 2018 to carry out
			 this section.
			
